Opinion by
Judge Crumlish, Jr.,
The Unemployment Compensation Board of Review affirmed the referee’s denial of benefits to Rensley Steppler upon a determination that he was an unemployed businessman rather than an employee.
The record supports the finding that Steppler was President and 50% shareholder in the corporate venture. Claimant’s testimony indicates that, along with his brother who owned the remaining shares, he controlled the business operation.
*56“The Unemployment Compensation Law was not enacted to compensate individuals who fail in their business ventures and become unemployed businessmen.” Starinieri Unemployment Compensation Case, 447 Pa. 256, 289 A.2d 726 (1972). Steppler, as 50% shareholder, a corporate officer and one who exercised substantial control of the business, must be considered an unemployed businessman ineligible for benefits upon business failure.
Steppler also contends that due process principles are violated by including within wages subject to tax pursuant to the Unemployment Compensation Law, the wages of corporate stockholders who are bona fide employees and yet who, as unemployed businessmen, would be ineligible for benefits. This position has previously been determined to be meritless. Healy v. Unemployment Compensation Board of Review, 36 Pa. Commonwealth Ct. 415, 387 A.2d 1025 (1978); Bagley & Huntsberger, Inc. v. Employment Accounts Review Board, 34 Pa. Commonwealth Ct. 488, 383 A.2d 1299 (1978).
Accordingly, we
Order
And Now, this 17th day of December, 1979, the decision of the Unemployment Compensation Board of Review, No. B-164746, affirming a referee’s denial of benefits to Rensley Steppler, is hereby affirmed.